Order, Supreme Court, Bronx County (Robert E. Torres, J.), entered April 4, 2011, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants established their entitlement to judgment as a matter of law and plaintiffs opposition failed to raise a triable issue of fact in this action for personal injuries allegedly sustained when plaintiff tripped and fell on the sidewalk in front of property owned and managed by defendants. Defendants demonstrated that the alleged defect in the sidewalk was trivial and nonactionable and did not possess the characteristics of a trap or nuisance (see Fisher v JRMR Realty Corp., 63 AD3d 677, 678 [2009]). The photographs submitted on the motion, and authenticated by plaintiff, showed that the alleged defect was a gradually sloping patch between two sidewalk flags. The defect was located on a level and dry sidewalk that was maintained in good condition. Moreover, while plaintiff described the sidewalk as “broken,” the photographs show a uniformly patched and repaired sidewalk. Plaintiffs testimony also showed that the accident took place during the daylight hours with nothing obstructing her view (see Losito v JP Morgan Chase & Co., 72 AD3d 1033 [2010]). Concur — Gonzalez, P.J., Tom, Andrias, Acosta and Freedman, JJ.